Mullin, P. J.:
Tbe twenty-one notes were given by Joseph Yan Burén to Jacob, together with tbe chattel mortgage, to secure tbe payment of $4,000, being tbe amount which Joseph was to pay Jacob for tbe boat.
Jacob sold tbe notes, with bis indorsement thereon, together with tbe chattel mortgage, to Morgan for tbe sum of $3,500, and be gave him tbe mortgage under which Morgan claims tbe surplus as collateral security to bis indorsement. In other words, Morgan stepped into Jacob’s shoes in tbe dealing between Joseph and Jacob. It follows that Jacob was entitled to have tbe avails of tbe boat applied in satisfaction of bis liability on tbe notes, and was liable to Morgan only for what should remain unpaid upon tbe notes, after applying tbe avails of tbe sale of tbe boat. That sum Morgan was entitled to recover upon tbe real estate mortgage, and bis ben was transferred from tbe land to tbe money. He was entitled to tbe amount out of tbe surplus money.
This amount tbe referee bolds Morgan entitled to receive out of tbe surplus moneys.
*202The order must be affirmed, with ten dollars costs and disbursements.
Present — Mullin, P. J., Taloott and Smith, JJ.
Ordered accordingly.